                    Case 1:19-cr-00833-SHS Document 159 Filed 01/22/21 Page 1 of 1




                                                     LAW OFFICES OF

                                               JEFFREY LICHTMAN
                                                    11 EAST 44 TH STREET

                                                        SUITE 501

                                                NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN                                  www.jeffreylichtman.com
                                                                                              PH: (212) 581-1001
JEFFREY EINHORN                                                                               FX: (2 I 2) 581-4999
JASON GOLDMAN




                                                        January 22,2021
       BYECF
       Hon. Sidney H. Stein
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                  Re: United States v. Cheedie, 19 CR 833 (SDNY)

       Dear Judge Stein:

              I am writing on behalf of defendant Derek Larkin and following yesterday's change of
       plea hearing to respectfully withdraw Mr. Larkin's December 1,2020 omnibus pretrial motions
       which remain pending at this time.

                  Thank you for the Court's consideration on this matter.


                                                                           submitted,




       cc:        All counsel (by ECF)
